DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 1 August 2022 has been accepted and entered. No specific arguments have been presented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott et al. (US 2018/0148791 A1, previously cited).
With respect to claim 1, Scott discloses: a method of calculating a personalized radiation therapy dosage for a subject (abstract, step 108, Fig. 1), the method comprising: determining expression levels of one or more signature genes from a subject's tumor sample (par. [0035]); applying a linear regression model to the gene expression levels (par. [0036]) and assigning a radiation sensitivity index (RSI) to the subject's tumor sample (par. [0035]); and calculating a personalized radiation dosage (RxRSI) for the subject based at least in part on a pre-determined genomic adjusted radiation dose (GARD) value and the RSI (par. [0045-0046]; Fig. 1, at step 108, dose is determined based on GARD value and subject-specific variable, which is derived from the RSI, par. [0041]).
With respect to claim 2, Scott discloses determining expression levels of genes selected from Androgen receptor (AR); Jun oncogene (c-Jun); Signal transducer and activator of transcription 1 (STAT1); Protein kinase C, beta (PRKCB or PKC); V-rel reticuloendotheliosis viral oncogene homolog A (avian) (RELA or p65); c-Abl oncogene 1, receptor tyrosine kinase (ABL1 or c-Abl); SMT3 suppressor of mif two 3 homolog 1 (S. cerevisiae) (SUMO1); p21 (CDKN1A)-activated kinase 2 (PAK2); Histone deacetylase 1 (HDAC1); and/or Interferon regulatory factor 1 (IRF1) (par. [0036]).
With respect to claim 3, Scott discloses the subject to have cancerous (or other) tumors (par. [0031]).
With respect to claim 4, Scott discloses the cancer to be selected from colorectal cancer, breast cancer, ovarian cancer, pancreatic cancer, head and neck cancer, bladder cancer, liver cancer, renal cancer, melanoma, gastrointestinal cancer, prostate cancer, small cell lung cancer, non- small cell lung cancer, sarcoma, glioblastoma, T- cell lymphoma, B-cell lymphoma, endometrial cancer, and cervical cancer (par. [0032]).
With respect to claim 5, Scott discloses: a method of treating a subject having a tumor (abstract), the method comprising: determining expression levels of one or more signature genes from a subject's tumor sample (par. [0035]); applying a linear regression model to the gene expression levels (par. [0036]) and assigning a radiation sensitivity index (RSI) to the subject's tumor sample (par. [0035]); calculating a personalized radiation dosage (RxRSI) for the subject based on a pre-determined GARD value (par. [0045-0046]); and administering the calculated personalized radiation dosage (RxRSI) to the subject (par. [0048]; Fig. 1, at step 108, dose is determined based on GARD value and subject-specific variable, which is derived from the RSI, par. [0041]).
With respect to claim 6, Scott discloses determining expression levels of genes selected from Androgen receptor (AR); Jun oncogene (c-Jun); Signal transducer and activator of transcription 1 (STAT1); Protein kinase C, beta (PRKCB or PKC); V-rel reticuloendotheliosis viral oncogene homolog A (avian) (RELA or p65); c-Abl oncogene 1, receptor tyrosine kinase (ABL1 or c-Abl); SMT3 suppressor of mif two 3 homolog 1 (S. cerevisiae) (SUMO1); p21 (CDKN1A)-activated kinase 2 (PAK2); Histone deacetylase 1 (HDAC1); and/or Interferon regulatory factor 1 (IRF1) (par. [0036]).
With respect to claim 7, Scott discloses the subject to have cancerous (or other) tumors (par. [0031]).
With respect to claim 8, Scott discloses the cancer to be selected from colorectal cancer, breast cancer, ovarian cancer, pancreatic cancer, head and neck cancer, bladder cancer, liver cancer, renal cancer, melanoma, gastrointestinal cancer, prostate cancer, small cell lung cancer, non- small cell lung cancer, sarcoma, glioblastoma, T- cell lymphoma, B-cell lymphoma, endometrial cancer, and cervical cancer (par. [0032]).
With respect to claims 15-17 and 19, Scott discloses selection of GARD values based on improved outcome in a similar cancer type (known outcomes for treatment plans in similar cancer types, par. [0045]) or empiric values in similar cancer types (“analyzing GARD and outcome for a group of subjects [cohort] having the same type of cancer”, par. [0045]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott.
With respect to claims 9 and 14, Scott discloses: a system (and computer implemented method for performing said method, stored on a medium, par. [0053]) for developing a personalized radiation therapy treatment plan for a subject having a tumor (abstract), comprising: a processor (206, par. [0050]); and a memory operably coupled to the processor (204, par. [0050]), the memory having computer-executable instructions stored thereon (par. [0053]) that, when executed by the processor, cause the processor to: determine a radiation sensitivity index (RSI) of the tumor from expression levels of one or more signature genes in the tumor (par. [0035]); calculate a personalized radiation dosage (RxRSI) for the subject based on a pre-determined GARD value (par. [0045-0046]) and the RSI (Fig. 1, at step 108, dose is determined based on GARD value and subject-specific variable, which is derived from the RSI, par. [0041]); and provide the personalized radiation therapy treatment plan for the subject (par. [0048]).
Scott does not directly specify calculating the normal tissue toxicity of the personalized radiation dosage. However, it would have been obvious to one having ordinary skill in the art to calculate the normal tissue toxicity of the personalized radiation dosage before providing it to the subject, in order to ensure minimal risk to the subject (Scott discloses providing a customized and safe dose escalation). Further, Scott discloses determination of the required physical dose ranges to achieve the GARD threshold which can be delivered while respecting normal tissue constraints, thus reducing the risk of death (par. [0092]).
With respect to claim 10, Scott discloses determining the radiation sensitivity index (RSI) of the tumor by: determining expression levels of one or more signature genes from the subject's tumor (par. [0035]); and applying a linear regression model to the gene expression levels (par. [0036]) and determining the radiation sensitivity index (RSI) of the tumor (par. [0035]).
With respect to claim 11, Scott discloses determining expression levels of genes selected from Androgen receptor (AR); Jun oncogene (c-Jun); Signal transducer and activator of transcription 1 (STAT1); Protein kinase C, beta (PRKCB or PKC); V-rel reticuloendotheliosis viral oncogene homolog A (avian) (RELA or p65); c-Abl oncogene 1, receptor tyrosine kinase (ABL1 or c-Abl); SMT3 suppressor of mif two 3 homolog 1 (S. cerevisiae) (SUMO1); p21 (CDKN1A)-activated kinase 2 (PAK2); Histone deacetylase 1 (HDAC1); and/or Interferon regulatory factor 1 (IRF1) (par. [0036]).
With respect to claim 12, Scott discloses the tumor to be a cancer selected from colorectal cancer, breast cancer, ovarian cancer, pancreatic cancer, head and neck cancer, bladder cancer, liver cancer, renal cancer, melanoma, gastrointestinal cancer, prostate cancer, small cell lung cancer, non- small cell lung cancer, sarcoma, glioblastoma, T- cell lymphoma, B-cell lymphoma, endometrial cancer, and cervical cancer (par. [0032]).
With respect to claim 13, Scott discloses a memory having computer-executable instructions stored thereon (par. [0053]) that, when executed by the processor, cause the processor to provide a standard radiation therapy treatment plan based on empiric dosing (dose is defined according to Fig. 4, applied as in par. [0048]).
Allowable Subject Matter
Claims 18 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 18, the cited prior art does not disclose or reasonably suggest using a pre-determined GARD value of about 33 for non-small cell lung cancer.
With respect to claims 20-22, Scott does not disclose or reasonably suggest: calculating dosimetric parameters for normal tissues of the subject for a plurality of potential RxRSI values; calculating relative risk for potential RxRSI values of the plurality of potential RxRSI values; and selecting the RxRSI value of the subject from the plurality of potential RxRSI values based at least in part on the relative risk.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	4 August 2022